— Determination unanimously confirmed and petition dismissed without costs. Memorandum: The determination of the Commissioner of Labor that petitioner willfully failed to pay 14 employees the prevailing wage, resulting in an underpayment of $2,397.07, is supported by substantial evidence. Petitioner, an experienced contractor, knew or should have known that these employees were performing carpentry or ironwork, yet it improperly classified and paid them lower wages as laborers (see, Matter of Frey & Campbell v Hartnett, 139 AD2d 928; Gross Plumbing & Heating Co. v New York State Dept. of Labor, 133 AD2d 524; Matter of Cam-Ful Indus. [Roberts], 128 AD2d 1006). We also find substantial evidence to support the Commissioner’s imposition of 10% annual interest and a civil penalty of $360 (see, Labor Law § 220 [8]; Banking Law § 14-a [1]; Matter of Hull-Hazard, Inc. v Roberts, 136 AD2d 872, 874; Matter of Nelson’s Lamp Lighters v Roberts, 136 AD2d 810, 811, lv denied 73 NY2d 702; Matter of Cam-Ful Indus. [Roberts], supra, at 1007; cf., Fra-Dee Constr. v Roberts, 132 AD2d 924, 926, lv denied 70 NY2d 611). (Original proceeding under Labor Law § 220.) Present—Dillon, P. J., Callahan, Green, Pine and Lawton, JJ.